Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim for priority to US 62/549646 through the PCT is noted.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “heating at a temperature from 20 to 210oC” is recited.  Room temperature is generally considered to be 25oC, so holding the composition at temperatures below 25oC are not reasonably considered to be heating.  The applicant may choose to describe the holding the composition at temperatures in this range. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bujalski et al. 20140154626, in view of  Bahadur et al. WO 2008/027280, Wolter et al. 20150355379 and Gardner et al. EP 1523525.
Bujalski et al. 20140154626 teaches in examples 3 and 4, the synthesis of epoxy and vinyl (alkenyl) functionalized organopolysiloxane resins [0086-0087]. In example 6, formulations 2-4, a resin having the composition [Me2ViSiO2/2]0.1[PhSiO3/2]0.36[E3SiO3/2]0.54 , toluene, 
    PNG
    media_image1.png
    345
    1235
    media_image1.png
    Greyscale
 (PC-1000) and an iodonium hexafluoroantimonate photoacid generator.  The is coated, prebaked at 100 degrees C for 3 minutes, is exposed to UV through a photomask, developed with mesitylene and isopropanol, dried and then baked for 30 minutes at 150 degrees C [0090-0094]. The epoxy repeating units can be 2-50 mol% [0032]. The epoxy organopolysiloxane has a MW of less than 1500 [0034-0038]. Useful photoinitiators are disclosed [0039-0041]. Useful solvents including isopropanol, t-butanol and methoxy-2-propanol [0042].  The composition can include other ingredients such as adhesion promoters, solvents, inorganic fillers, photosensitizers and surfactants, but are not limited to these [0047]. The refractive index of the cladding and core layers can be controlled by controlling the relative amounts of the aliphatic/alkyl groups and the aromatic groups.  A waveguide can be prepared by coating the silicone/polysiloxane composition and UV exposed to for a lower cladding layer, a silicone/polysiloxane core composition having a higher refractive index can then be coated over the cured lower cladding layer, exposed through a photomask, heating the core layer , removing the unexposed portions with an organic solvent (developer), a lower refractive index silane/polysiloxane top cladding layer can then be applied and cured by exposure to UV [0052-0054].  The curing of the silane/polysiloxane composition can use exposure to ambient or elevated temperatures, irradiation and/or exposure to moisture [0065]. The curing mechanism can be addition or condensation reactions and include curing the polysiloxanes using hydrosilylation, condensation and peroxide curing [0057]. The use of exposure/irradiation with heating to finish the curing at 50-200 degrees C [0058]. The result is then be developed to remove the unexposed portions using solvents and can be further curing by heating at 50-300 degrees C for 1-300 minutes. A top cladding layer of siloxane can optionally be coated over the patterned waveguide core which is then cured [0062-0067].  Second manufacturing process is also disclosed [0068-0081].
Bahadur et al. WO 2008/027280 describes the formation of lightguides with cladding layers having lower refractive indices that the core/light guide. The refractive index of the core can be controlled/adjusted by controlling the amount of the aromatic groups and non-aromatic (aliphatic groups in the ingredients used to make the waveguide/light guide [0078-0083]. A silicon composition is disclosed as comprising (A) a polydiorganosiloxane including at least one aliphatic unsaturated group and at least one aromatic group, (B), a branched polyorganosiloxane including at least one aliphatic unsaturated group and at least one aromatic group, (C ) a polyorganohydrogensiloxane having on average two hydrogen atoms and at least one aromatic group and (D) a hydrosilylation catalysts. The polydiorganosiloxane including at least one aliphatic unsaturated group and at least one aromatic group where the groups are vinyl, allyl, butenyl and the like is described at [0030-0033]. The branched polyorganosiloxane including at least one aliphatic unsaturated group and at least one aromatic group is described at [0034-0036]. The polyorganohydrogensiloxane having on average two hydrogen atoms and at least one aromatic group has at least 30 mol% aromatic groups [0037-0041).  The hydrosilylation catalyst promote curing and are described at [0042-0044]. The composition can be addition curable [0059] and/or cured by heating [0057,0077]. The addition of a silylation inhibitor, such as a acetylenic alcohol can reduce yellowing [0046-0049]. 
Wolter et al. 20150355379 describes the hydrosilylation as resulting in a silicone rubber which confers flexibility to the waveguide structures in composition having a matrix including vinyl groups in the siloxane [0008]. 
Gardner et al. EP 1523525 teaches resin a vinyl functionalized organosiloxane combined with a organohydrogenpolysiloxane  consisting of phenyl and methyl  containing repeating units and having a MW of 1250 and a Pt acetylacetonate. These are coated upon a wafer, exposed to UV through a photomask, heated at 130 degrees C, developed and baked at 200 degrees C  to form a high refractive index waveguide structure [0083,0081,0085,0090-0091].  The exposure, development and baking steps are described further at [0054-0058]. The use of cladding layer and the curing using condensation, addition, hydrosilylation or peroxide processes is disclosed [0059-0060]. The addition of photosensitizers is disclosed [0048]. The addition of silylation inhibitors such as acetylenic alcohols can prolong pot like (at low/room temperatures) without preventing or prolonging curing at elevated temperatures [0045-0047]
It would have been obvious to one skilled in the art to modify the compositions used in Bujalski et al. 20140154626 used example 6, formulations 2-4 for forming the core by adding an organohydrogenpolysiloxane crosslinking agent consisting of phenyl and methyl  containing repeating units and having a MW of 1250 a high refractive index due to the phenyl content and a hydrosilylation catalyst as  taught by Gardner et al. EP 1523525 and Bahadur et al. WO 2008/027280 taught as compatible with vinyl functionalized polysiloxanes as well as a silylation inhibitor to improve pot life  [0045-0047] of Gardner et al. EP 1523525 and reduce yellowing [0046-0049] of Bahadur et al. WO 2008/027280, where the hydrosilylation curing imparts flexibility to the waveguide as taught by Wolter et al. 20150355379 with a reasonable expectation of success based upon the disclosure of hydrosilylation as a curing technique in  Bujalski et al. 20140154626 at  [0057] and to follow the exposure, development and post development baking with a coating of a composition similar to formulations 2-4 of example 6, but including an alcohol solvent such as isopropanol or t-butanol taught at  [0042] of Bujalski et al. 20140154626, based upon the disclosure at [0062-0067] of Bujalski et al. 20140154626m where the cladding layer will inherently have a lower refractive index due to the lower aromatic moiety content as discussed in Bujalski et al. 20140154626, Bahadur et al. WO 2008/027280 and Gardner et al. EP 1523525
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10852480 in view of Bujalski et al. 20140154626, Bahadur et al. WO 2008/027280, Wolter et al. 20150355379 and Gardner et al. EP 1523525.
Su et al. 10852480 in claim 1 recites coating a first composition including a polysiloxane including both alkenyl and epoxy reactive groups, a low MW epoxy compound with a refractive index of more than 1.47, a photoacid generator and a hydrosilylation catalyst, curing this by UV exposure through a photomask, developing to remove the unexposed portions, overcoating this (waveguide core) with a second composition including a second polysiloxane which includes an epoxy group, a second compound epoxy containing polysiloxane with a refractive index of less than 1.45 and a photoacid generator. The composite is heated to 20-150 degrees C for 0.1 to 120 minutes, UV cured, heated  at 60-210 degrees C for 0.1 to 10 hours. Claim 9 recites that the second compound (in the second composition) is a diepoxide including a silicon hydrogen bond. 
It would have been obvious to modify the claimed invention of claims 1-10 of U.S. Patent No. 10852480 by adding an organohydrogenpolysiloxane crosslinking agent consisting of phenyl and methyl  containing repeating units and having a MW of 1250 a high refractive index due to the phenyl content and a hydrosilylation catalyst as  taught by Gardner et al. EP 1523525 and Bahadur et al. WO 2008/027280 taught as compatible with vinyl functionalized polysiloxanes as well as a silylation inhibitor to improve pot life  [0045-0047] of Gardner et al. EP 1523525 and reduce yellowing [0046-0049] of Bahadur et al. WO 2008/027280, where the hydrosilylation curing imparts flexibility to the waveguide as taught by Wolter et al. 20150355379 with a reasonable expectation of success based upon the disclosure of hydrosilylation as a curing technique in  Bujalski et al. 20140154626 at  [0057]  and a recited hydrosilylation catalyst in the claims and to follow the exposure, development and post development baking with a coating of a composition similar to formulations 2-4 of example 6 of Bujalski et al. 20140154626, but including an alcohol solvent such as isopropanol or t-butanol taught at  [0042] of Bujalski et al. 20140154626, based upon the disclosure at [0062-0067] of Bujalski et al. 20140154626m where the cladding layer will inherently have a lower refractive index due to the lower aromatic moiety content as discussed in Bujalski et al. 20140154626, Bahadur et al. WO 2008/027280 and Gardner et al. EP 1523525
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DeGroot et al. 20120301094 teaches epoxy siloxane composition for forming flexible waveguides. 
Su et al. ep- in claim 1 recites coating a first composition including a polysiloxane including both alkenyl and epoxy reactive groups, a silane crosslinker having at least two Si-H bonds, a low MW epoxy compound with a refractive index greater than that of the crosslinker, a photoacid generator, a hydrosilylation inhibitor and a hydrosilylation catalyst, heating to cure the first composition, overcoating this with a second composition including a second polysiloxane which includes an epoxy group and alkenyl group, a silane crosslinker having at least two Si-H bonds, a low MW epoxy compound with a refractive index greater than that of the crosslinker, a photoacid generator, a hydrosilylation inhibitor and a hydrosilylation catalyst, heating the composite, providing a UV exposure through a photomask, developing to remove the unexposed portions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 2, 2022